Citation Nr: 1802212	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-28 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to March 30, 2012, and in excess of 50 percent from March 30, 2012, to August 11, 2017.

2.  Entitlement to a compensable rating for service-connected hearing loss left ear.

3.  Entitlement to service connection right ear hearing loss. 

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Dale K. Graham, Agent



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In an October 2017 rating decision, the RO assigned a 100 percent evaluation for the Veteran's PTSD from August 12, 2017.  As this decision represents a complete grant of the benefits sought on appeal for the period the Veteran has been assigned a 100 percent evaluation, a discussion of the period from August 12, 2017, is not necessary.  However, for the period prior to August 12, 2017, the Veteran's evaluation for PTSD is below 100 percent.  As the Veteran has not been granted a 100 percent evaluation for this period, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran asserted that his service-connected disabilities prevent him from work in a November 2012 statement.  As such, the issue of entitlement to TDIU has been raised by the record and is part and parcel to the Veteran's increased ratings claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It will be addressed in the REMAND portion of the decision. 

The Veteran claimed entitlement to service connection in March 2010 for bilateral hearing loss and PTSD.  The RO denied the Veteran's claim for entitlement to service connection for right ear hearing loss and granted service connection for left ear hearing loss and PTSD in a June 2010 rating decision.  The Veteran disagreed with this decision in September 2010 and he subsequently submitted additional material evidence.  As this evidence was received in the one-year appeal period following the June 2010 rating decision, that decision did not become final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In January 2011, the RO issued another rating decision denying increased ratings for left ear hearing loss and PTSD, and a statement of the case (SOC) denying service connection for right ear hearing loss.  The Veteran disagreed with these decisions and the RO issued new rating decisions that the Veteran disagreed with in July 2012 and March 2013.  As the Veteran submitted additional material evidence after, or disagreed with, every rating decision addressing the Veteran's claims for entitlement to service connection for right ear hearing loss and increased ratings for left ear hearing loss and PTSD after the original June 2010 rating decision, that rating decision did not become final.  While the June 2013 SOC addressed the Veteran's claim for an increased rating for PTSD for only the period he was rated at 50 percent, the Board finds that the period on appeal includes the period prior to the assignment of the 50 percent rating.  

The Veteran indicated in his October 2013 substantive appeal that he wished to testify at a hearing before a member of the Board.  Before the Veteran could be scheduled for a Board hearing, the Veteran submitted a letter in December 2013 withdrawing his request for a hearing.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017). 

The issue of entitlement to a compensable rating for left ear hearing loss, entitlement to service connection for right ear hearing loss, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to March 30, 2012, the evidence shows that the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.

2.  For the period from March 30, 2012, to November 30, 2012, the preponderance of the evidence shows that the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.

3.  For the period from December 1, 2012, to August 11, 2017, the evidence shows that the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment with deficiencies in most areas, but not total social and occupational impairment.


CONCLUSIONS OF LAW

1.  For the period prior to March 30, 2012, the criteria for a disability rating of 50 percent, but no higher, for the Veteran's service-connected PTSD, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  For the period from March 30, 2012, to November 30, 2012, the criteria for a disability rating in excess of 50 percent, for the Veteran's service-connected PTSD, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  From December 1, 2012, to August 11, 2017, the criteria for a disability rating of 70 percent, but no higher, for the Veteran's service-connected PTSD, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in November 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded VA examinations in November 2010, May 2012, and December 2012.  Taken together, these examinations are adequate to rate the Veteran's disability because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Increased Rating - Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.  Because this issue was certified to the Board prior to August 4, 2014, DSM-IV applies.

 The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Period on Appeal Prior to March 30, 2012

The Veteran claims entitlement to a rating in excess of 30 percent prior to March 30, 2012.  

The Veteran reported in October 2010 that he fears crowds and loud noises.  A lay statement from October 2010 indicates the Veteran has trouble coping with stress.  He was examined by a VA psychologist in November 2010.  The Veteran reported that he avoids people and does not socialize as it makes him feel irritable to be around people.  He reported that his previous boss "put up" with his irritability and frequent angry outbursts.  The VA examiner noted the Veteran appeared mildly disheveled, with fair grooming and hygiene.  He had congruent affect and mood, with nervous laughter.  He was noted to have schizoaffective disorder and depressed mood.  The VA examiner reported that the Veteran seemed acutely anxious coming into the interview.  The Veteran reported trouble with memory, attention, and concentration.  He was able to remember three out of four words and made one error on serial 7's.  However, he denied suicidal and homicidal ideations and the VA examiner noted no inappropriate behavior.  There was no impairment of thought process or communication and no evidence of thought disorder, hallucinations, or delusions.  

A statement from D.H., M.Ed. L.P.C., submitted in January 2011 reports that the Veteran is usually clean and neatly groomed, attentive, appropriate, and properly oriented.  While he did not show signs of psychosis or disorganized thinking, and denied delusions, illusions, hallucinations, or homicidal or suicidal ideation, he was noted to have slightly impaired immediate recall and remote memory.  D.H. noted the Veteran is a fairly quiet and a little bit of an isolate, and assigned a GAF score of 60.  

J.D.C., Ph.D., also submitted an evaluation of the Veteran's mental health.  J.D.C. diagnosed the Veteran with PTSD, chronic, delayed onset, mild to moderate, and assigned a GAF score of 60.  The Veteran reported high subjective feelings of depression, but lower feelings of irritability, anxiety, emotional numbness, and anger.  He reported trouble with memory and mild panic attacks, but denied suicidal ideation.  J.D.C. noted the Veteran experiences isolation and difficulty falling asleep.  The Veteran also reported occasional disorientation and violent dreams.  Testing revealed moderate anxiety, moderate depression, and mild to moderate PTSD.  

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating for the period prior to March 30, 2012.  However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for this time period.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment.  As contemplated by a 50 percent rating, the Veteran's symptoms reflect occupational and social impairment with reduced reliability and productivity.  During the period prior to March 30, 2012, commonly reported psychiatric symptoms consisted of depressed mood, anxiety, nervousness, panic attacks, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Moreover, the various evaluators and treatment providers assigned GAF scores of 60, generally indicating moderate symptoms, which are consistent with a 50 percent rating. 

While the Board notes that the November 2010 VA examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with a normal routine behavior, self-care, and conversation, impairment generally consistent with a 30 percent evaluation, the Board finds that the evidence of record supports occupational and social impairment consistent with a 50 percent rating.  However, as explained below, the evidence does not support a 70 percent rating for any time period on appeal.

The Board does not find occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, to warrant a 70 percent rating.  The record reflects the Veteran never suffered from suicidal ideation; obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; the presence of impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and/or the inability to establish and maintain effective relationships.  Additionally, the Veteran has consistently denied delusions or hallucinations.

While it is documented that the Veteran has struggled with social interactions, and has admitted to isolating himself from others, there is no indication that the severity of his PTSD has led to an inability to establish and maintain relationships, as accounted for in the criteria for a 70 percent evaluation.  While the Veteran's social relationships have no doubt been impaired to some degree by his symptoms of PTSD, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, there is no evidence he has an inability to do so.  As the record reflects, he has a good relationship with family members, such as his wife and children. 

Additionally, the Board notes that the Veteran has reported feeling irritable and indicated that he had trouble at his past employment due to this irritability.  He reported angry outbursts that his boss would tolerate.  However, the record does not reflect that the Veteran is prone to violence due to his irritability.  Therefore, there is no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a higher rating. 

In terms of the Veteran's mood, during this time period, the Veteran has frequently reported symptoms of depression and anxiety.  Nonetheless, a 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period.  Moreover, throughout the entire timeframe on appeal, the Veteran exhibited good insight and judgment, and his thought processes were logical and goal-directed.

Thus, the Board finds that for the period prior to March 30, 2012, the Veteran's disability is not manifested by occupational and social impairment with deficiencies in most areas.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, to the extent that the Veteran has any of the criteria for a 70 percent rating or higher, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating.  See Mauerhan, 16 Vet. App. at 442.  As such, the Board finds that a 50 percent, but not higher, rating for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire period on appeal prior to March 30, 2012.  While the Board finds that the Veteran's social and occupational impairment approximate the criteria for a 50 percent evaluation, the evidence does not support an evaluation in excess of 50 percent for this period.  In addition, total occupational and social impairment is clearly not shown.

Period from March 30, 2012, to August 11, 2017

The Veteran claims entitlement to a rating in excess of 50 percent from March 30, 2012, to August 11, 2017.  

At a VA examination in May 2012, he reported that he was married in a stable relationship.  He was noted to be cooperative, pleasant, and friendly.  He appeared mildly anxious, but then relaxed.  He was oriented and did not display a thought disorder, delusions, or hallucinations.  His affect was appropriate, but he was not suicidal or a threat to others.  His memory was intact.  The VA examiner noted the Veteran's PTSD results in difficulty falling or staying asleep, hypervigilance, exaggerated startle response, depressed mood, anxiety, flattened affect, and disturbances of motivation and mood.  The VA examiner opined that the Veteran's PTSD results in occupational and social impairment due to mild or transient symptoms.  

In a July 2012 statement, the Veteran reported he panics regularly, feels panicked, depressed, or is anxious most of the time, "does not adapt well to stress," and has interpersonal problems.  He additionally indicated he struggles with memory, motivation, isolation, stress, nervousness, nightmares, and flashbacks, and that his PTSD impacts his ability to obtain and maintain employment. 

However, the December 1, 2012, VA examiner opined that the Veteran's PTSD results in total occupational and social impairment, and attributed this impairment to the Veteran's PTSD.  The VA examiner noted the Veteran's PTSD results in hyperarousal and avoidance, while his depression results in crying spells, poor appetite, depressed mood, guilt, and lack of motivation.  The VA examiner reported the Veteran experiences intrusive thoughts, distressing dreams, severe depression, crying spells, a poor appetite, and excessive feelings of guilt.  The Veteran reported his marriage of 34 years is rocky, that he has some conflict with his daughter, and no friends outside the immediate family.  He reported attending church.  

The VA examiner identified symptoms including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks more than once per week, mild memory loss, difficulty in understanding complex commands, and disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The VA examiner opined the Veteran is not able to secure or maintain work, is extremely irritable and hypervigilant, is frustrated with authority, and lacks motivation.  The VA examiner noted that the Veteran's depression is related to his PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

A treatment note from April 2013 indicates that the Veteran's depression is stable and his judgment, insight, orientation, mood, and memory were within normal limits.  The Veteran submitted a statement in May 2013 stating that he struggles with his memory and had trouble sleeping.  Lay statements that were submitted in October 2013 report symptoms including exaggerated startle response, emotional unavailability, depression, anxiety, flashbacks, difficulty sleeping, social isolation, hypervigilance, problems focusing, crying spells, and trouble with his memory and concentration.  

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology from December 1, 2012, more nearly approximates symptoms associated with a 70 percent disability rating.  In other words, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent rating from December 1, 2012.  38 U.S.C.A. § 5107.  However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent from March 30, 2012, to November 30, 2012, and in excess of 70 percent from December 1, 2012, to August 11, 2017.  

From March 30, 2012, to November 30, 2012, the medical evidence does not reflect a change in the Veteran's symptomatology from prior to March 30, 2012.  The evidence for this period is not consistent with an evaluation in excess of 50 percent.  As contemplated by a 50 percent rating, the Veteran's symptoms reflect occupational and social impairment with reduced reliability and productivity.  The May 2012 VA examiner opined that the Veteran's impairment did not even reach this level, and instead was best characterized by occupational and social impairment due to mild or transient symptoms.  The Veteran was assessed a GAF score of 60, which is consistent with mild or moderate symptoms.  The Veteran's July 2012 statement indicates symptoms generally consistent with the findings of the May 2012 VA examiner, including panic, anxiety, difficulty adapting to stressful circumstances, interpersonal problems, trouble with memory, and isolation.  However, absent were complaints of  suicidal ideation; obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; the inability to establish and maintain effective relationships, and hallucinations or delusions.

To the extent that the Veteran has any of the criteria for a 70 percent rating or higher, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating.  See Mauerhan, 16 Vet. App. at 442.  As such, the Board finds that a 70 percent rating for PTSD pursuant to Diagnostic Code 9411 is not warranted for the entire period on appeal from March 30, 2012, to November 30, 2012.  While the Board finds that the Veteran's social and occupational impairment approximate the criteria for a 50 percent evaluation, the evidence does not support an evaluation in excess of 50 percent for this period.

However, from December 1, 2012, the evidence is consistent with a rating of 70 percent, but not higher.  The Veteran was examined that date and the VA examiner opined that the Veteran was totally occupationally and socially impaired.  While the evidence does not support a finding that the Veteran is totally occupationally and socially impaired, upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology for the period from December 1, 2012 to August 11, 2017, more nearly approximates symptoms associated with a 70 percent disability rating.  In other words, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent rating for this period.  38 U.S.C.A. § 5107.  However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

While the December 2012 VA examiner concluded that the Veteran was totally occupationally and socially impaired, this is not consistent with the evidence in the Veteran's file.  For instance, he was still married as of October 2017.  The lay statements from October 2013 indicate severe symptoms, but there was no indication of gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  A treatment note from June 2013 indicates that the Veteran's depression was stable at that point and a mental status examination was not consistent with total occupational and social impairment.  

The evidence of record indicates that the Veteran has not experienced suicidal ideations and has not been found to be a persistent danger of harm to himself or others.  In this regard, he has consistently denied a plan or intent to harm himself or others.  As such, his symptoms do not rise to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others. 

Moreover, although the evidence of record suggests some memory and cognitive problems, the Veteran has never forgotten the names of close relatives, his own occupation, or his own name.  He was also oriented when he was treated in June 2013.  As such, his symptoms appear to more closely approximate those for a 50 or 70 percent rating, specifically impairment of short and long-term memory and difficulty understanding complex commands, but without rising to the level required for a 100 percent rating, specifically gross impairment of thought processes or communication or memory loss for names of close relatives, own occupation, or own name.

Finally, the Board acknowledges that during the period between December 1, 2012, and August 11, 2017, the VA examiner assigned the Veteran GAF scores of 49, suggesting serious symptoms.  The Board finds that the GAF scores of 49, and the Veteran's competent and credible reports of his symptoms and their effect on his functioning, indicate serious symptoms, and the evidence of record indicates that such problems adversely affect his social and occupational functioning to warrant a 70 percent disability rating, but no higher.

The Board finds the totality of the evidence of record indicates that the Veteran has serious impairment in his occupational functions due to his psychological symptoms.  In this regard, he reported to the VA examiners that he has a problem with authority and had angry outbursts at his previous job.  However, the Board finds that the evidence does not indicate that the Veteran experiences total social and occupational impairment due to his PTSD.  In this regard, the Veteran was able to respond appropriately at treatment and was noted to be stable.  This does not indicate a total inability to function socially.  Further, the Veteran is still married and has a relationship with his children.  The Board acknowledges that social interaction problems have been noted throughout the appeal period.  Nonetheless, the Board finds that despite the reported difficulties, the Veteran has continued to sustain a meaningful relationship with his wife and his daughter; therefore, total social impairment is not shown. 

For these reasons, the evidence of record indicates the Veteran has social impairment with deficiencies in most areas, including social and family relations, but not total social impairment, commensurate with a 70 percent rating, but no higher.

Although the Veteran may meet some of the criteria for a 100 percent rating, the Board concludes his overall level of disability does not exceed a 70 percent rating.  See Mauerhan, 16 Vet. App. at 442.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints, the lay statements, his VA treatment records, and the VA examination reports, regardless of whether these symptoms are listed in the rating criteria.  However, the Board concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of 70 percent from December 1, 2012, to August 11, 2017. 



ORDER

For the period on appeal prior March 30, 2012, an initial 50 percent rating, but no higher, is warranted for PTSD, subject to the regulations pertaining to the payment of monetary benefits.

For the period on appeal from March 30, 2012, to November 30, 2012, a rating in excess of 50 percent is denied.

For the period on appeal from December 1, 2012, to August 11, 2017, a 70 percent rating, but no higher, is warranted for PTSD, subject to the regulations pertaining to the payment of monetary benefits.


REMAND

The Veteran claims entitlement to service connection for right ear hearing loss and an increased rating for service-connected left ear hearing loss.  The Veteran's claim for entitlement to service-connection for right ear hearing loss was denied because the evidence did not show current audiometric findings which meet VA's criteria for finding a hearing loss disability.  Since the Veteran's most recent VA examination in November 2012, the Veteran reported in April 2013 that his hearing has deteriorated and he has trouble distinguishing words.  Further, the Veteran has also asserted that his hearing in his left ear is worse than currently rated.  As the current severity of the Veteran's hearing loss is vital to both his claims, and the Veteran has asserted that his hearing has worsened since the most recent VA examination, five years ago, a new VA examination is warranted.  

Also, as noted in the introduction, a claim for a TDIU due to service-connected disability is part and parcel of a rating claim when TDIU is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue was raised by the record in the Veteran's November 2012 statement, but has not yet been adjudicated by the RO.  As such, remand is necessary for additional development.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, schedule the Veteran for a VA audiology examination to help ascertain the current severity and extent of the Veteran's hearing loss in both ears.  All indicated tests and studies should be performed.  The VA audiologist is requested to fully describe the functional effects cause by the Veteran's hearing loss in both ears.  If hearing loss in the Veteran's right ear meets VA's criteria for a finding of a hearing loss disability, the audiologist should:

(a)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed right ear hearing loss originated during, or is etiologically related to, active duty service.  The audiologist should address the Veteran's service in the artillery and VA's finding that the Veteran's in-service noise exposure led to the Veteran's left ear hearing loss.  

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed, readjudicate the Veteran's claims, including the TDIU claim.  If the benefits sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board. 
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


